Appeal by the defendant from a judgment of the County Court, Nassau County (Seybert, J.), rendered August 13, 1992, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Appellate review of the issues raised by the defendant in his supplemental pro se brief were effectively waived by him as part of his plea bargain (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.